July 19, 1993         [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 92-2482

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         DENNIS LIBERGE,

                      Defendant, Appellant.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]
                                                     

                                           

                              Before

                    Torruella, Selya and Cyr,

                         Circuit Judges.
                                       

                                           

     Valeriano Diviacchi, by Appointment  of the Court, with whom
                        
Diviacchi Law Office, was on brief for appellant.
                    
     F. Mark Terison, Assistant United States Attorney, with whom
                    
Richard  S. Cohen, United States  Attorney, and Jonathan A. Toof,
                                                                
Assistant United States Attorney, were on brief for appellee. 

                                           

                                           

          Per Curiam.  Appellant  Dennis Liberge was charged with
                    

conspiracy to  possess cocaine  with intent  to distribute  it in

violation  of  21 U.S.C.      841(a)(1),  841(b)(1)(C), and  846.

After trial, a jury  found him guilty.  Appellant  challenges the

conviction,   alleging  that   the  trial   court's  instructions

regarding  the  statute  of  limitations  constituted  reversible

error.  We affirm.

          Appellant  claims  that  he  entered  a  conspiracy  to

distribute  cocaine with  several  other  individuals during  the

summer  of 1986, but that his participation ended well before the

critical date  for the statute  of limitations bar,  February 26,

1987.  Defense counsel anticipated the importance of  the statute

of  limitations in  its version  of the  jury instructions.   The

trial judge rejected the proffered instruction and instructed the

jury that the government must prove:

            First,  that on  or  after  February  26,
            1987, and continuing up until June, 1987,
            the    agreement    specified   in    the
            indictment, and not some  other agreement
            or  agreements  existed  or continued  to
            exist  between  at  least  two  people to
            possess  cocaine  with   the  intent   to
            distribute   it.  .   .  .   Second,  the
            government must prove that Dennis Liberge
            intentionally joined in this agreement. .
            . . In summary,  for Dennis Liberge to be
            convicted of the crime of conspiracy, the
            government must prove two things beyond a
            reasonable  doubt:    first, that  on  or
            after  February 26, 1987,  and continuing
            up  until June,  1987,  an  agreement  to
            possess  cocaine  with   the  intent   to
            distribute  it  existed  or continued  to
            exist;  and  second, that  Dennis Liberge
            intentionally joined in  or continued  in
            that agreement.

Appellant  offered  two exceptions  when  queried  by the  judge.

Neither objection  raised the statute of limitations  issue.  The

trial court denied the objections.

          To  preserve  an objection  to  a  jury instruction,  a

defendant must  make a  contemporaneous exception when  the trial

court instructs the jury,  which apprises the judge of  the basis

of  the asserted  error.   United States v.  Mendoza-Acevedo, 950
                                                            

F.2d 1, 4 (1st Cir. 1991); United States v. McGill,  932 F.2d 16,
                                                  

17 (1st Cir. 1991); Fed. R. Crim. P. 30  ("No party may assign as

error any portion of the charge or omission therefrom unless that

party  objects thereto  before the jury  retires to  consider its

verdict, stating  distinctly the matter  to which he  objects and

the grounds of his objections.").   The rule is not a penalty for

inartfully phrased objections, see 2 Charles Alan Wright, Federal
                                                                 

Practice & Procedure, Crim. 2d    484 (1982 & supp. 1993),  but a
                              

frank  recognition that  a trial  judge cannot correct  errors of

which he is unaware.   The failure to object  clearly, therefore,

waives the issue.  United States v. Glenn, 828 F.2d 855, 862 (1st
                                         

Cir. 1987).

          Appellant contends that in the context of this case and

based on his previously requested instructions, the court knew or

should have known  that the critical issue  for the jury  was the

statute  of limitations requirement that  Liberge was part of the

conspiracy on or after February 26, 1987.  The argument, however,

does not serve appellant's cause.  

          The judge instructed the  jury that the government must

prove  beyond a reasonable doubt that Liberge joined or continued

                               -3-

as  a  member  of a  conspiracy  that  began  or continued  after

February  26,  1987.    Appellant  failed  to  object  after  the

instruction was given, as  required by Rule 30 and  First Circuit

precedent.  Mendoza-Acevedo, 950 F.2d at 4.  The trial judge thus
                           

justifiably believed  that he had  addressed appellant's concerns

regarding  the statute  of limitations  bar.  The  two objections

that appellant raised did not suggest that appellant continued to

object to the  instruction on the statute of  limitations ground.

Appellant argued  that the  instruction should have  required the

government to prove  the existence of  a conspiracy between  five

named  individuals on  or  after February  26,  1987.   This,  of

course, was not the government's burden and does not even vaguely

suggest   the  judge  erred  with   respect  to  the  statute  of

limitations.    The  second   objection  addressed  an   entirely

different point  not relevant here.   The statute  of limitations

issue therefore is waived.

          Consequently, we may vacate appellant's conviction only

if  the instructional  error was  "plain."   Mendoza-Acevedo, 950
                                                            

F.2d at  4; McGill, 932 F.2d  at 17.  "The plain  error hurdle is
                  

high."   McGill,  932  F.2d  at  17  (quoting  United  States  v.
                                                             

Hunnewell,  891  F.2d 955,  956 (1st  Cir.  1989)).   Viewing the
         

charge as a whole,  as we must, Glenn, 828 F.2d  at 861, the jury
                                     

could  not have  been misled  by the  judge's instruction  on the

government's burden.

          The conviction is affirmed.
                                    

                               -4-